          Case 6:20-cv-00732-ADA Document 1 Filed 08/13/20 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


     NEWFLUX LLC,

                Plaintiff                             Case No. 6:20-cv-00732


                v.                                    JURY TRIAL DEMANDED


     BEST BUY CO. INC.,

                Defendant


                     COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff NewFlux LLC (“Plaintiff” or “NewFlux”) hereby asserts the following

 claims for patent infringement against Best Buy Co. Inc. (“Defendant” or “BBY”), and

 alleges, on information and belief, as follows:

                                      THE PARTIES

1.      New Flux LLC is a limited liability company organized and existing under the

laws of Utah with its principal place of business in Centerville, Utah.

2.      Defendant is a corporation organized and existing under the laws of Minnesota

with corporate address of 7601 Penn Avenue South, Richfield, Minnesota 55423.

                             JURISDICTION AND VENUE

3.      This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq.

This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

4.      Defendant has committed acts of infringement in this judicial district.
         Case 6:20-cv-00732-ADA Document 1 Filed 08/13/20 Page 2 of 11




5.    Defendant has a regular established place of business in this judicial district at

4627 S Jack Kultgen Expy, Waco, TX 76706.




6.    On information and belief, the Court has personal jurisdiction over Defendant

because Defendant has committed, and continues to commit, acts of infringement in the

state of Texas, has conducted business in the state of Texas, and/or has engaged in

continuous and systematic activities in the state of Texas.

7.    On information and belief, Defendant’s instrumentalities that are alleged herein

to infringe were and continue to be used, imported, offered for sale, and/or sold in the

Western District of Texas.

8.    On information and belief, Defendant has encouraged and induced its customers

to infringe the patents-in-suit, as detailed below, in Waco, Texas.

9.    Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b).


COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 2
           Case 6:20-cv-00732-ADA Document 1 Filed 08/13/20 Page 3 of 11




                              U.S. PATENT NO. 9,511,903

10.   NewFlux is the owner, by assignment, of U.S. Patent No. 9,511,903 (“the ’903 Patent”),

entitled COVERING, PROTECTING, AND POSITONING A PORTABLE ELECTRONIC

DEVICE, which issued on December 6, 2016. A copy of the ’903 Patent is attached as Exhibit

PX-903.

11.   The ’903 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

12.   Claim 1 of the ’903 Patent recites:

      1.       A protective cover device comprising:

               a display protector that covers at least a portion of a display of a portable

      electronic device when applied to the portable electronic device and articulated to

      a protective position, the display protector further providing a contact surface to

      support the portable electronic device when articulated to a viewing position; and

               an articulating member connected proximate a first end of the display

      protector and propping up the portable electronic device when the display

      protector is articulated to the viewing position, the articulating member including

      at least one fastening component that is detachably fastenable to at least one

      compatible fastening component locatable on a backside of the portable electronic

      device, the display protector further including a fastening region extending along

      at least a portion of the contact surface, the fastening region being detachably

      coupleable with one or more compatible fastening components when the display

      protector is articulated to the viewing position, the one or more compatible




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 3
            Case 6:20-cv-00732-ADA Document 1 Filed 08/13/20 Page 4 of 11




       fastening components being situated proximate a peripheral edge of the display or

       a back cover component for the portable electronic device.

                               U.S. PATENT NO. 9,131,756

13.    NewFlux is the owner, by assignment, of U.S. Patent No. 9,131,756 (“the ’756 Patent”),

entitled DEVICE COVERING, PROTECTING, AND POSITONING A PORTABLE

ELECTRONIC DEVICE, which issued on September 15, 2015. A copy of the ’756 Patent is

attached as Exhibit PX-756.

14.    The ’756 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

15.    Claim 1 of the ’756 Patent recites:

       1.       A protective cover device comprising:

                a display protector that substantially covers a display of a portable

       electronic device when applied to the portable electronic device and articulated to

       a protective position, the display protector further providing a contact surface to

       support the portable electronic device when articulated to a viewing position; and

                an articulating member connected to a proximal end of the display protector

       and propping up the portable electronic device when the display protector is

       articulated to the viewing position, the articulating member including a magnetic

       fastener that is magnetically detachably fastenable to a compatible magnetic

       component locatable on a backside of the portable electronic device, the display

       protector further including one or more magnetic strips extending from a distal

       end of the display protector to the proximal end of the display protector, the one

       or more magnetic strips being magnetically coupleable with one or more



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 4
           Case 6:20-cv-00732-ADA Document 1 Filed 08/13/20 Page 5 of 11




      compatible magnetic components when the display protector is articulated to the

      viewing position, the one or more compatible magnetic components being situated

      along a peripheral edge of the display or a back cover component for the portable

      electronic device.

                             U.S. PATENT NO. 10,470,540

16.   NewFlux is the owner, by assignment, of U.S. Patent No. 10,470,540 (“the ’540 Patent”),

entitled COVERING, PROTECTING, AND POSITONING A PORTABLE ELECTRONIC

DEVICE, which issued on November 12, 2019. A copy of the ’540 Patent is attached as Exhibit

PX-540.

17.   The ’540 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

18.   Claim 1 of the ’540 Patent recites:

      1.       A protective cover device comprising:

               a display protector of a portable electronic device, the display protector

      having an elongated surface configured to cover and protect a screen of the

      portable electronic device; and

               an articulating member connected proximate a first end of the elongated

      surface of the display protector and extendable around the portable electronic

      device to a backside of the portable electronic device, the articulating member

      including at least one rotatable fastening component that is detachably fastenable

      to a surface on the backside of the portable electronic device, the at least one

      rotatable fastening component being rotatable relative to the surface on the

      backside of the portable electronic device.



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 5
        Case 6:20-cv-00732-ADA Document 1 Filed 08/13/20 Page 6 of 11




                                ACCUSED PRODUCTS

19.   Upon information and belief, Defendant sells, and offers for sale, protective cases

for electronic devices (“Accused Products.”)

20.   The Accused Products include, but are not limited to, the following products:




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 6
         Case 6:20-cv-00732-ADA Document 1 Filed 08/13/20 Page 7 of 11




21.    NewFlux will identify additional accused products pursuant to the Court’s

scheduling order.

                                       COUNT I
                       (Infringement of U.S. Patent No. 9,511,903)

22.    NewFlux incorporates paragraphs 1-20 herein by reference.

23.    Defendant has been on notice of the ’903 Patent at least as early as the date it

received service of this complaint.

24.    Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including Claim 1, of the ’903 Patent by selling and offering to sell

the Accused Products.

25.    Defendant, with knowledge of the ’903 Patent, infringes the ’903 Patent by

inducing others to infringe the ’903 Patent. In particular, Defendant intends to induce

its customers to infringe the ’903 Patent by encouraging its customers to use the Accused

Products.

26.    The Accused Products are a protective cover device.

27.    The Accused Products comprise a display protector that covers at least a portion of a

display of a portable electronic device when applied to the portable electronic device and

articulated to a protective position, the display protector further providing a contact surface to

support the portable electronic device when articulated to a viewing position.

28.    The Accused Products comprise an articulating member connected proximate a first end of

the display protector and propping up the portable electronic device when the display protector is

articulated to the viewing position, the articulating member including at least one fastening

component that is detachably fastenable to at least one compatible fastening component locatable

on a backside of the portable electronic device, the display protector further including a fastening

COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 7
          Case 6:20-cv-00732-ADA Document 1 Filed 08/13/20 Page 8 of 11




region extending along at least a portion of the contact surface, the fastening region being

detachably coupleable with one or more compatible fastening components when the display

protector is articulated to the viewing position, the one or more compatible fastening components

being situated proximate a peripheral edge of the display or a back cover component for the

portable electronic device.

29.    NewFlux has been damaged by Defendant’s infringement of the ’903 Patent.

                                      COUNT II
                       (Infringement of U.S. Patent No. 9,131,756)

30.    NewFlux incorporates paragraphs 1-28 herein by reference.

31.    Defendant has been on notice of the ’756 Patent at least as early as the date it

received service of this complaint.

32.    Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including Claim 1, of the ’756 Patent by selling and offering to sell

the Accused Products.

33.    Defendant, with knowledge of the ’756 Patent, infringes the ’756 Patent by

inducing others to infringe the ’756 Patent. In particular, Defendant intends to induce

its customers to infringe the ’756 Patent by encouraging its customers to use the Accused

Products.

34.    The Accused Products are a protective cover device.

35.    The Accused Products comprise a display protector that substantially covers a display of a

portable electronic device when applied to the portable electronic device and articulated to a

protective position, the display protector further providing a contact surface to support the portable

electronic device when articulated to a viewing position; and



COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 8
         Case 6:20-cv-00732-ADA Document 1 Filed 08/13/20 Page 9 of 11




36.    The Accused Products comprise an articulating member connected to a proximal end of

the display protector and propping up the portable electronic device when the display protector is

articulated to the viewing position, the articulating member including a magnetic fastener that is

magnetically detachably fastenable to a compatible magnetic component locatable on a backside

of the portable electronic device, the display protector further including one or more magnetic

strips extending from a distal end of the display protector to the proximal end of the display

protector, the one or more magnetic strips being magnetically coupleable with one or more

compatible magnetic components when the display protector is articulated to the viewing position,

the one or more compatible magnetic components being situated along a peripheral edge of the

display or a back cover component for the portable electronic device.

37.    NewFlux has been damaged by Defendant’s infringement of the ’756 Patent.

                                     COUNT III
                     (Infringement of U.S. Patent No. 10,470,540)

38.    NewFlux incorporates paragraphs 1-36 herein by reference.

39.    Defendant has been on notice of the ’540 Patent at least as early as the date it

received service of this complaint.

40.    Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including Claim 1, of the ’540 Patent by selling and offering to sell

the Accused Products.

41.    Defendant, with knowledge of the ’540 Patent, infringes the ’540 Patent by

inducing others to infringe the ’540 Patent. In particular, Defendant intends to induce

its customers to infringe the ’540 Patent by encouraging its customers to use the Accused

Products.

42.    The Accused Products are a protective cover device.

COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 9
         Case 6:20-cv-00732-ADA Document 1 Filed 08/13/20 Page 10 of 11




43.    The Accused Products comprise a display protector of a portable electronic device, the

display protector having an elongated surface configured to cover and protect a screen of the

portable electronic device; and

44.    The Accused Products comprise an articulating member connected proximate a first end of

the elongated surface of the display protector and extendable around the portable electronic device

to a backside of the portable electronic device, the articulating member including at least one

rotatable fastening component that is detachably fastenable to a surface on the backside of the

portable electronic device, the at least one rotatable fastening component being rotatable relative

to the surface on the backside of the portable electronic device.

45.    NewFlux has been damaged by Defendant’s infringement of the ’540 Patent.

                                   PRAYER FOR RELIEF

       WHEREFORE, BCS respectfully requests the Court enter judgment against

Defendant:

       1.      declaring that the Defendant has infringed the ’903, ’756, and ’540 Patents;

       2.      awarding NewFlux its damages suffered as a result of Defendant’s

               infringement of the ’903, ’756, and ’540 Patents;

       3.      awarding NewFlux its costs, attorneys’ fees, expenses, and interest; and

       4.      granting NewFlux such further relief as the Court finds appropriate.

                                        JURY DEMAND

       NewFlux demands trial by jury, Under Fed. R. Civ. P. 38.




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 10
      Case 6:20-cv-00732-ADA Document 1 Filed 08/13/20 Page 11 of 11




Dated: August 13, 2020                 Respectfully Submitted

                                       /s/ Raymond W. Mort, III
                                       Raymond W. Mort, III
                                       Texas State Bar No. 00791308
                                       raymort@austinlaw.com

                                       THE MORT LAW FIRM, PLLC
                                       100 Congress Ave, Suite 2000
                                       Austin, Texas 78701
                                       Tel/Fax: (512) 865-7950

                                       ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                     PAGE | 11
